DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The claim objections have been withdrawn in view of the claim amendment. 
The 35 U.S.C. 112(b) rejection has been withdrawn in view of the claim amendment.

Examiner Note
In view of ¶34 of the published specification which states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”, “one or more computer readable storage mediums” recited in claims 8-14 has been interpreted as non-transitory computer readable storage mediums.

Response to Arguments
Applicant's arguments filed on 05/05/22 have been fully considered.  Upon consideration of the amended claims and an update search, it was determined that some of the claims are not clearly distinguishable from newly found prior art and thus are not patentable as seen in the rejection presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gambino (US 20190068536).

Claim 1, Gambino discloses A computer-implemented method for safely processing integrated flows of messages in a multi-tenant container, the method comprising: 
determining whether each step in a plurality of flows of messages to be processed by a plurality of applications in said multi-tenant container runs custom logic in a general-purpose programming language; and (e.g. fig. 7, ¶36, 132, 134-136, 138, 141: determining messages (e.g. 716, 717, 718, 719) from a plurality of clients/producers (e.g. 713, 714) are to be processed or consumed by/at a plurality of Java (custom logic) message service (JMS) servers (e.g. 721, 724, 725, 726) (a plurality of applications))
suspending a flow of messages from being processed by an application in said multi-tenant container in response to detecting said flow of messages running custom logic in said general-purpose programming language and in response to other flows of messages being processed by other applications in said multi-tenant container. (e.g. ¶131-132, 144: pausing consumption or processing of new messages (e.g. 718, 719) by/at a new JMS server (e.g. 726) in response to detecting that the new messages (e.g. 718, 719) are to be processed or consumed by/at  the new JMS server (e.g. 726) and in response to detecting the other old messages (e.g. 716, 717) are being drained or processed by/at other old JMS servers (e.g. 721, 724, and 725))

Claim 2, Gambino discloses processing said suspended flow of messages by said application in said multi-tenant container after processing of said other flows of messages by said other applications in said multi-tenant container. (e.g. ¶131-132, 144)

Claim 4, Gambino discloses designating said multi-tenant container to store applications for a single tenant after completion of said processing of said suspended flow of messages by said application in said multi-tenant container. (e.g. fig. 8B, ¶156-157, 159)

Claim 5, Gambino discloses monitoring each step in said plurality of flows of messages to be processed by said plurality of applications in said multi-tenant container, wherein said multi-tenant container stores applications processing flows of messages for multiple tenants. (e.g. fig. 7, ¶36, 131-132, 141, 144-145)

Claim 6, Gambino discloses preventing new flows of messages to be processed by applications in said multi-tenant container in response to suspending said flow of messages from being processed by said application in said multi-tenant container. (e.g. ¶131-132, 144)

Claim 7, Gambino discloses The method as recited in claim 6, wherein said new flows of messages are prevented from being processed by applications in said multi-tenant container by switching off an in-bound connector or invoking an external script to instruct a load balancer to redirect traffic away from said multi-tenant container. (e.g. ¶131-132, 144)

Claims 8 and 15, these claims are rejected for similar reasons as in claim 1.

Claims 9 and 16, these claims are rejected for similar reasons as in claim 2.

Claims 11 and 18, these claims are rejected for similar reasons as in claim 4.

Claims 12 and 19, these claims are rejected for similar reasons as in claim 5.

Claims 13 and 20, these claims are rejected for similar reasons as in claim 6.

Claim 14, this claim is rejected for similar reasons as in claim 7.

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20190109893 discloses systems, methods and media are shown for equitable job processing of asynchronous messages for multiple tenants in a multi-tenant platform that involve receiving messages of a given message type in an input buffer from at least one front end tier (FET) device, providing messages of the given message type from an output buffer to at least one back end tier (BET) device, determining a priority weight W for each message in the input buffer based on a tenant identifier and message type for the message, and evaluating the priority weight W for the message and delaying the message if the priority weight W is below a priority threshold and moving the message to the output buffer if the priority weight W is not below the priority threshold.

US 20210105317 discloses technologies are disclosed for real-time workload tracking and throttling within a multi-tenant service. Multi-tenant services receive requests from computing devices associated with different tenants. While processing requests, the multi-tenant service itself sends requests to an underlying resource, such as a database. Requests from computing device associated with an overactive tenant may cause the multi-tenant service to overwhelm the underlying resource. The overwhelmed underlying resource may not know which tenant a request received by the underlying resource is associated with, and so the underlying resource is unable to only throttle requests originating from computing devices associated with the overactive tenant. Instead, the underlying resource throttles all requests from the multi-tenant service. To avoid this result, the multi-tenant service tracks utilization of the underling resource associated with each tenant, and throttles requests received from overactive tenants before the underlying resource becomes overwhelmed and throttles all requests from the multi-tenant service.

US 20200301732 discloses an information processing system includes: a request retaining unit that retains a processing request issued from an issue source of a processing request, in which the number of the request retaining units is smaller than the number of the issue sources, and a priority is given to each of the request retaining units; a first control unit that specifies the priority of the processing request issued from each issue source, based on a rank set with respect to the issue source and the amount of a used calculation resource for a predetermined period of time for each issue source, and retains the processing request in the request retaining unit corresponding to the priority; and a second control unit that extracts the processing request from the request retaining unit in an order specified based on the priorities to cause a processing unit to execute the processing.
US 20190018953 discloses a system in which an event manager executes a multitenant computing platform. The event manager obtains a first domain-specific event indicating a user request to perform operations associated with a particular tenant's domain object. Information for the domain object associated with the domain-specific event is retrieved from a tenant database, the information including a domain object definition and instructions defining its behaviors. A protected event execution environment (sandbox) is generated on the multitenant computing platform implementing restrictions on execution of the domain object's behavior instructions. The restrictions are specific to the combination of the user and the domain object. Execution of the instructions is initiated in the protected event execution environment. A second domain-specific event which indicates a request to modify the domain object information is then obtained, and the modification of the domain object information is initiated in the protected event execution environment.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436